Citation Nr: 0724429	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-40 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
disruption in the right sacroiliac joint with degenerative 
changes and degenerative disc disease at L5-S1. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Wife




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
RO in Atlanta, Georgia, which continued a 40 percent rating 
for disruption in the right sacroiliac joint with 
degenerative changes and degenerative disc disease at L5-S1. 

During the pendency of this appeal, the veteran was granted 
an increased rating of 50 percent for the above disability in 
a November 2004 rating decision.  The RO found that that 
grant was clear and unmistakable error in an October 2005 
rating decision.  The issue remains as characterized above.

The veteran testified before the undersigned at an April 2007 
hearing at the RO.  A transcript has been associated with the 
file.  At the hearing, evidence was received that was not 
considered by the RO.  The veteran has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304.

The March 2004 QTC examination identifies neurological 
complications and right leg disability as a result of the 
veteran's service connected back disorder.  These are 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected disruption in the right 
sacroiliac joint with degenerative changes and degenerative 
disc disease at L5-S1 has been manifested by pronounced 
intervertebral disc syndrome with neurological impairment 
appropriate to the site of the diseased disc. 

2.  The veteran is currently service connected for disruption 
in the right sacroiliac joint with degenerative changes and 
degenerative disc disease at L5-S1, rated as 60 percent 
disabling, pubic symphysis diastasis, rated as 10 percent 
disabling, residuals of a fracture to the right clavicle, 
rated as 10 percent disabling, and residuals of a pelvic 
fracture and a duodenal ulcer, rated as non-compensable.  
These evaluations meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

3.  The veteran's service connected disabilities are of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no 
higher, for disruption in the right sacroiliac joint with 
degenerative changes and degenerative disc disease at L5-S1 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. §§ 
3.340, 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the claim of TDIU, reopening has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the veteran's claim for an increased rating 
for his service connected back disorders, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2002 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The May 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2002 and 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected spine disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2002 and 2004 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 40 percent for his service connected disruption in 
the right sacroiliac joint with degenerative changes and 
degenerative disc disease at L5-S1.  For the reasons that 
follow, the Board agrees.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

As a preliminary, the Board notes that the RO denied the 
veteran's claim for an increased rating due to an 
intercurrent back injury.  The veteran's service connected 
spinal disorder had been stable from his separation from 
service until 1997, when the veteran fell and reinjured his 
back.  While the RO considered the increase in the veteran's 
disability to be the sole result of the fall, the medical 
evidence indicates otherwise.  Statements from both the 
veteran's private doctors and from QTC physicians indicate 
that his current spinal problems are the result either 
directly or indirectly of his service connected disorder.  
This medical evidence is not contradicted by any other 
evidence of record.  Resolving doubt in the veteran's favor, 
the Board finds that the increase in the veteran's disability 
constitutes at least aggravation of his service connected 
disability, and will be considered as part of his disability 
below.  See Mittleider v. West, 11 Vet. App. 181 (1998) (When 
it is not possible to separate the effects of the service-
connected condition from a nonservice- connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt on any issue 
be resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  As will be 
discussed below, the veteran already receives the maximum 
rating for limitation of motion.  In such an instance, where 
"the appellant is already receiving the maximum disability 
rating" for limitation of motion, consideration of the 
provisions of DeLuca is not required. Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 
1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

During the pendency of this claim, the criteria for rating 
spine disabilities were revised (effective September 23, 2002 
and September 26, 2003).  The Board will evaluate the 
veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The veteran is presently rated at 40 percent under Diagnostic 
Code (DC) 5242, for degenerative arthritis of the spine.  See 
38 C.F.R. § 4.71a (2006).  The Board notes that the veteran 
has also been service connected for degenerative disc 
disease, also called intervertebral disc syndrome.  

Prior to September 23, 2002, Diagnostic Code 5293 provides a 
maximum 60 percent disability rating for intervertebral disc 
syndrome that is pronounced with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the disease disc.  See 38 C.F.R. § 4.71a (2002).  The 
veteran has been service connected for degenerative disc 
disease, which is synonymous with intervertebral disc 
syndrome.  A previous May 2002 VA examination report 
indicates that clonus was not present.  Ankle reflexes were 
also 2+.  At the March 2004 QTC examination, the examiner 
could not elicit clonus.  His ankle jerk was measured at 2+.  
Muscle strength was 4/5.  The Board notes, however, that the 
QTC examiner also indicated that the veteran had a positive 
straight leg raise on the right and left and that the veteran 
had erectile dysfunction as a result of his intervertebral 
disc syndrome.  The veteran required crutches, a walker, 
wheel chair or cane depending on his symptoms due to pain and 
instability.  The veteran's right foot showed abnormal 
calluses.  The report indicates findings of neuritis.  The 
Board finds that the veteran has pronounced intervertebral 
disc syndrome, as contemplated by DC 5293.  The criteria for 
a 60 percent rating are met.  See 38 C.F.R. § 4.71a, DC 5293 
(2002).  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The highest possible 
rating is 60 percent.  As the veteran already receives the 
highest possible rating, further discussion of the current 
intervertebral disc criteria is not warranted.  

Under both the prior and current versions of the spine 
ratings provisions, only three provisions authorize a rating 
higher than 60 percent.  Under the prior DC 5285 covered 
disabilities arising from vertebral fractures which is not 
present here.  Under the prior DC 5286 provided a maximum 50 
percent rating for unfavorable ankylosis of the entire spine.  
The current General Ratings Formula for Diseases and Injuries 
of the Spine also affords a 100 percent for unfavorable 
ankylosis of the entire spine.  The veteran was sent for a 
QTC examination in March 2004, which evaluated his spinal 
disabilities.  The examiner indicated, and his private 
medical records verify, that the veteran had undergone a 
spinal fusion in June 2003, which placed a rod in his back 
extending from the L3 level down to the S1 level.  The 
examiner indicated that the veteran currently has unfavorable 
ankylosis of the lumbar spine as a result of this procedure.  
The veteran has also undergone a fusion of the cervical 
spine.  The veteran does not have, however, complete 
ankylosis of the spine.  The Board concludes that the 
criteria for a 100 percent rating are not met under DC 5286 
or the General Ratings Formula.  See 38 C.F.R. § 4.71a 
(2002); see also 38 C.F.R. § 4.71a, DC 5237 (2006).  

As there are no other Diagnostic Codes that would afford a 
rating in excess of 60 percent, the Board finds that the 
veteran's 

As such, the Board finds that the preponderance of the 
evidence is against a finding of unfavorable ankylosis of the 
entire spine.  Having resolved all reasonable doubt in favor 
of the veteran, the Board concludes that a rating of 60 
percent, but no higher, for the veteran's service connected 
disruption in the right sacroiliac joint with degenerative 
changes and degenerative disc disease at L5-S1 have been met.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III. TDIU

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  For 
the reasons that follow, the Board agrees.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In light of the Board's conclusion above, the veteran's 
service connected disabilities comprise of disruption in the 
right sacroiliac joint with degenerative changes and 
degenerative disc disease at L5-S1, rated as 60 percent 
disabling, pubic symphysis diastasis, rated as 10 percent 
disabling, residuals of a fracture to the right clavicle, 
rated as 10 percent disabling, and residuals of a pelvic 
fracture and a duodenal ulcer, rated as non-compensable.  The 
veteran's combined rating is 70 percent.  See 38 C.F.R. 
§ 4.25.  Thus, he meets the minimum schedular requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence 
must still show that he is unable to pursue a substantially 
gainful occupation due to his service-connected disabilities.  
The issue, therefore, is whether the veteran's service-
connected disabilities alone prevent him from engaging in 
substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The claims file reveals that the veteran is totally disabled 
due to his service connected disabilities.  The examiners at 
the May 2002 and March 2004 exams found him to be permanently 
disabled.  The veteran had a private doctor who had 
previously treated him to submit letters.  The letters, in 
June and August 2003, indicate that the veteran is totally 
disabled.  There is no evidence to the contrary.  As such, 
the Board concludes that the criteria for a TDIU have been 
met.  See 38 C.F.R. § 4.16(a).  


ORDER

Entitlement to a rating of 60 percent, but no higher, for 
disruption in the right sacroiliac joint with degenerative 
changes and degenerative disc disease at L5-S1 is granted.

Entitlement to TDIU is granted.




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


